Case: 16-15612   Date Filed: 07/18/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15612
                        Non-Argument Calendar
                      ________________________

                        Agency No. A088-191-275



JANETH LUZMILA MARIN DE TOUTOUNJI,
GEORGES TOUTOUNJI,

                                                                     Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (July 18, 2017)



Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-15612        Date Filed: 07/18/2017       Page: 2 of 4


        Janeth Marin de Toutounji (Marin) and her husband, Georges Toutounji,

seek review of the Board of Immigration Appeals’ (BIA) final order affirming the

Immigration Judge’s (IJ) denial of Marin’s application for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT). Marin, the

lead petitioner, asserts the BIA erred in affirming the IJ’s adverse-credibility

finding and denying her claims. After review, 1 we deny the petition.

       An applicant’s testimony, if credible, may be sufficient to sustain his burden

of proof, without corroborating evidence. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247,

1255 (11th Cir. 2006). Conversely, if the applicant relies solely on his testimony,

an adverse-credibility determination may alone be sufficient to support the denial

of an application. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.

2005). A credibility determination may be based on the totality of the

circumstances, including: (1) the demeanor, candor, and responsiveness of the

       1
           We review the BIA’s decision as the final judgment, unless the BIA expressly adopted
the IJ’s decision. Lyashchynska v. U.S. Att’y Gen., 676 F.3d 962, 966-67 (11th Cir. 2012).
When the BIA explicitly agrees with the findings of the IJ, we will review the decision of both
the BIA and the IJ as to those issues. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir.
2010).
         We review factual determinations, which include credibility determinations, under the
substantial-evidence test. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254-55 (11th Cir. 2006). We
must affirm the decision “if it is supported by reasonable, substantial, and probative evidence on
the record considered as a whole.” Id. (quotation omitted). We will view “the record evidence
in the light most favorable to the agency’s decision and draw all reasonable inferences in favor of
that decision.” Id. at 1255 (quotation omitted). Accordingly, in order for us to conclude that a
finding of fact should be reversed, we must determine that the record “compels” reversal. Id.
(quotation omitted).

                                                2
              Case: 16-15612     Date Filed: 07/18/2017    Page: 3 of 4


applicant; (2) the plausibility of the applicant’s account; (3) the consistency

between the applicant’s written and oral statements; (4) the internal consistency of

each statement; and (5) the consistency of the applicant’s statements with other

record evidence, including country reports. 8 U.S.C. § 1158(b)(1)(B)(iii).

Moreover, an adverse-credibility determination may be based on inconsistencies,

inaccuracies, or falsehoods, regardless of whether they relate to the heart of an

applicant’s claim. Id.

      In this case, the BIA’s—and to the extent of the BIA’s agreement, the IJ’s—

reasons for the adverse-credibility finding were specific and cogent, and substantial

evidence supports the adverse-credibility finding. See Ruiz, 440 F.3d at 1255

(stating when the IJ makes an adverse-credibility finding, the applicant must

demonstrate the finding was not supported by “specific, cogent reasons” or was not

based on substantial evidence). Marin’s oral testimony was inconsistent with her

asylum application, and there was significant inconsistency within her oral

testimony. We have held that just one inconsistency and an omission can merit an

adverse-credibility finding, and the record shows two significant inconsistencies

that went to the heart of Marin’s claims. See Xia v. U.S. Att’y Gen., 608 F.3d 1233,

1240-1241 (11th Cir. 2010) (holding an adverse-credibility determination was

supported by substantial evidence and specific and cogent reasons where the

applicant’s testimony “included at least one internal inconsistency (how old [a


                                           3
                Case: 16-15612       Date Filed: 07/18/2017       Page: 4 of 4


petitioner] was when she had [an] abortion) and one omission (identifying data on

[an] abortion operations certificate)”). Substantial evidence also supports the

BIA’s finding that, in light of the adverse-credibility finding, Marin failed to meet

her burden of proving eligibility for asylum, withholding of removal, or CAT

relief. 2 Neither Marin’s documentary evidence nor her expert testimony presented

any independent or objective evidence of persecution or torture that compels a

finding that she was eligible for relief. Thus, in light of the adverse-credibility

determination, substantial evidence supports the denial of Marin’s asylum,

withholding of removal, and CAT relief claims. See Forgue, 401 F.3d at 1287.

Accordingly, we deny Marin’s petition.

       PETITION DENIED.




       2
          An applicant for asylum must meet the Immigration and Nationality Act’s definition of
a refugee. 8 U.S.C. § 1158(b)(1). The definition of “refugee” includes:

       any person who is outside any country of such person’s nationality . . . and who is
       unable or unwilling to return to, and is unable or unwilling to avail himself or
       herself of the protection of, that country because of persecution or a well-founded
       fear of persecution on account of race, religion, nationality, membership in a
       particular social group, or political opinion.

8 U.S.C. § 1101(a)(42)(A). To obtain withholding of removal, an alien must show past
persecution or that is more likely than not she would be persecuted in the future on account of
one of the five protected grounds. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006).
Under CAT, the applicant for relief bears the burden of proving that it is “more likely than not
that he or she would be tortured if removed to the proposed country of removal.” 8 C.F.R.
§ 208.16(c).

                                               4